Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 5241463 A), hereinafter Lee.

Regarding claim 1, Lee discloses a control selector system for an appliance having a plurality of burners operated by a plurality of digital gas valves (“The valves 32 have shafts or other position indicating elements that control position encoders 33 to apply a coded signal, such as a digital signal, to the control board indicative of the position of the respective valve” column 2, line 27) comprising: 
a controller having a concomitant data memory (“a microcomputer 40 for example of type HMCS404C” column 2, line 46. This model of microcomputer has ROM), the controller having a plurality of inputs and outputs for receiving and providing electrical signals to a plurality of electrical components of the appliance (Figure 4), wherein each of the plurality of digital gas valves is operatively coupled to an output from the controller (“The reversible motors 31 are controlled by the microcomputer 40 via separate control circuits 75, the motors in turn controlling the opening positions of the valves 32” column 3, line 36); and 
a plurality of control selectors each having an electrical output operatively coupled to an input of the controller, wherein the output of each control selector is representative of a desired burner output (“Each of the top burners 12 is provided with a separate touch keypad section in the control panel. As illustrated more clearly is FIG. 2, which shows the control panel 13 portion for the right front and right rear burners, each burner has associated therewith an ON/OFF keypad 20, a LITE keypad 21 for turning the respective igniter on or off, an INCREASE keypad 22, for example showing an upwardly directed arrow, for increasing the gas flow, and a DECREASE keypad 23, for example showing a downwardly directed arrow, for decreasing the gas flow” column 2, line 8); and 
wherein at least one of the control selectors is configurably assigned to a specified one of the digital gas valves to control a specified one of the burners operated thereby (Left front, left rear, right front, and right rear. The control selectors could be reassigned to different valves by reassigning the inputs or outputs to/from the controller or reprogramming the controller).

    PNG
    media_image1.png
    601
    504
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    544
    671
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    490
    743
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-9, 12-15, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Silber (US 20180142446 A1), hereinafter Silber.

Regarding claims 2-4, 6-9, 14, and 15, Lee discloses the system of claim 1 comprising: 
a user interface operatively coupled to the controller; and
wherein the controller accepts an input from the control selectors representative of a valve position and provides an output to the assigned digital gas valves corresponding to the valve position (“Each of the top burners 12 is provided with a separate touch keypad section in the control panel. As illustrated more clearly is FIG. 2, which shows the control panel 13 portion for the right front and right rear burners, each burner has associated therewith an ON/OFF keypad 20, a LITE keypad 21 for turning the respective igniter on or off, an INCREASE keypad 22, for example showing an upwardly directed arrow, for increasing the gas flow, and a DECREASE keypad 23, for example showing a downwardly directed arrow, for decreasing the gas flow” column 2, line 8).

Lee does not disclose:
wherein the user interface having includes a display comprising an iconographic representation of the said control selectors and the said burners and suitable programming instructions for assigning each of the said plurality of control selectors to a specific one of the digital gas valves; or
wherein the controller assigns each control selector to at least one digital gas valve and burner responsive to selections on the user interface.

However, Silber teaches:
wherein the user interface having includes a display comprising an iconographic representation of the said control selectors and the said valves and suitable programming instructions for assigning each of the said plurality of control selectors to a specific one of the valves (“the controller 202 may, in one embodiment, be communicatively coupled to a display device 212. (e.g., mounted within the operator's cab 18) that may be configured to display the assignment data for each valve 208a, 208b, 208c 208d. In such an embodiment, the operator may navigate through a user interface presented on the display device 212 to allow the color and input device assignment date for the valves 208a, 208b, 208c 208d to be displayed on the device 212, Moreover, in one embodiment, the display device 212 may include a touch screen for providing operator inputs. As such, the operator may provide inputs for adjusting the color and/or input device assignments for the valves 208a, 208b, 208c 208d by simply touching the display device 212” paragraph [0049]); and
wherein the controller assigns each control selector to at least one valve and burner responsive to selections on the user interface (“the controller 202 may also be configured to adjust the input device assignments for the various controllable components 208 based on inputs provided by the operator. For example, given the positioning of the input devices 100 within the cab 18 relative to the operator and/or the frequency of use of each input device 100, the operator may prefer that the first input device 100a be used to control the operation of the third valve 208c and the third input device 100c be used to control the operation of the first valve 208a, with the second and fourth input devices 100b, 100d being maintained for use in controlling the operation of the second and fourth valves 208b, 208d, respectively. In such instance, the operator may instruct the controller 202 to reassign the relevant input devices 100a, 100c so that each valve 208a, 208c is matched to the desired input device. The controller 202 may then adjust the input device assignments stored within its memory 206 for the various valves, as necessary, to match the operator-selected preferences” paragraph [0046]).

    PNG
    media_image4.png
    514
    726
    media_image4.png
    Greyscale

In view of Silber’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the user interface having includes a display comprising an iconographic representation of the said control selectors and the said valves and suitable programming instructions for assigning each of the said plurality of control selectors to a specific one of the valves; and
wherein the controller assigns each control selector to at least one valve and burner responsive to selections on the user interface as is taught in Silber, in the system disclosed by Lee.
One would have been motivated to include:
wherein the user interface having includes a display comprising an iconographic representation of the said control selectors and the said valves and suitable programming instructions for assigning each of the said plurality of control selectors to a specific one of the valves; and
wherein the controller assigns each control selector to at least one valve and burner responsive to selections on the user interface because Silber states “Unfortunately, in many instances, the pre-assigned control functionality for a given input device may not be desirable in light of a particular operator's preferences and/or expectations” (paragraph [0003]). Therefore, including the functions of Silber will improve user experience by enabling a more preferable control selector arrangement.

Regarding claim 5, Lee, as modified by Silber, discloses the system of claim 2 wherein the controller disables all control selector assignments in response to selections on the user interface, thereby disabling operation of all of the gas valves (“A master switch is provided for enabling the operator to turn off all gas in the event of an emergency or for other reasons” column 1, line 29. Off effectively disables all control selector assignments).

Regarding claim 12, Lee, as modified by Silber, discloses the system of claim 6 wherein the user interface is operable to assign no control selectors are assigned to the digital gas valves (“A master switch is provided for enabling the operator to turn off all gas in the event of an emergency or for other reasons, such as disabling the appliance so that it cannot be used by small children” column 1, line 29. Off effectively disables all control selector assignments).

Regarding claim 13, Lee, as modified by Silber, discloses the system of claim 6 wherein the controller is configured to position all of the said digital gas valves in a closed position prior to assigning a specified control selector to a specific digital gas valve (“A master switch is provided for enabling the operator to turn off all gas in the event of an emergency or for other reasons, such as disabling the appliance so that it cannot be used by small children” column 1, line 29. Off effectively disables all control selector assignments).

Regarding claims 21-25, Lee discloses the cooking appliance, comprising: 
a plurality of gas cooktop burners (“a range top 11 with four burners 12” column 1, line 66) having associated digital gas valves that selectively couple the plurality of gas cooktop burners to a gas supply (“The valves 32 have shafts or other position indicating elements that control position encoders 33 to apply a coded signal, such as a digital signal, to the control board indicative of the position of the respective valve” column 2, line 27), the plurality of gas cooktop burners including first and second gas cooktop burners (Figure 1); 
a plurality of control selectors configured to control heat levels of the plurality of gas cooktop burners, the plurality of control selectors including first and second control selectors, the first control selector assigned to the first gas cooktop burner and the second control selector assigned to the second gas cooktop burner (“Each of the top burners 12 is provided with a separate touch keypad section in the control panel. As illustrated more clearly is FIG. 2, which shows the control panel 13 portion for the right front and right rear burners, each burner has associated therewith an ON/OFF keypad 20, a LITE keypad 21 for turning the respective igniter on or off, an INCREASE keypad 22, for example showing an upwardly directed arrow, for increasing the gas flow, and a DECREASE keypad 23, for example showing a downwardly directed arrow, for decreasing the gas flow” column 2, line 8); 
a controller configured to control the plurality of digital gas valves in response to user input directed to the plurality of control selectors, including by controlling the digital gas valve for the first gas cooktop burner in response to user input directed to the first control selector and controlling the second gas cooktop burner in response to user input directed to the second control selector (“a microcomputer 40 for example of type HMCS404C” column 2, line 46); and 
a plurality of status displays respectively associated with the plurality of control selectors, wherein the controller is configured to control each status display to indicate to which among the plurality of gas cooktop burners each associated control selector is currently assigned (“Port 44 of the microcomputer is coupled to control the valve position indicators 15, which may be bar displays, so that each indicator displays a bar of length corresponding to the gas flow of the respective burner” column 2, line 51).

Lee does not disclose:
wherein the controller is further configured to configurably reassign the first control selector to the second gas cooktop burner and the second control selector to the first gas cooktop burner in response to user input and thereafter control the digital gas valve for the second gas cooktop burner in response to user input directed to the first control selector and control the first gas cooktop burner in response to user input directed to the second control selector; 
wherein each of the plurality of status displays includes a plurality of lights arranged in a pattern representative of an arrangement of the gas cooktop burners on a cooktop, and wherein the controller is configured to control each status display to illuminate a light among the plurality of lights in the associated status display that represents the gas cooktop burner to which the associated control selector is currently assigned; 
wherein each of the plurality of status displays includes a display screen, and wherein the controller is configured to control each status display to display a graphical indication that represents the gas cooktop burner to which the associated control selector is currently assigned; 
a user interface, wherein the controller is configured to configurably reassign the first control selector to the second gas cooktop burner and the second control selector to the first gas cooktop burner in response to user input directed to the user interface.

However, Silber teaches:
wherein the controller is further configured to configurably reassign the first control selector to the second valve and the second control selector to the first valve in response to user input and thereafter control the valve for the second gas cooktop burner in response to user input directed to the first control selector and control the first valve in response to user input directed to the second control selector (“the controller 202 may also be configured to adjust the input device assignments for the various controllable components 208 based on inputs provided by the operator. For example, given the positioning of the input devices 100 within the cab 18 relative to the operator and/or the frequency of use of each input device 100, the operator may prefer that the first input device 100a be used to control the operation of the third valve 208c and the third input device 100c be used to control the operation of the first valve 208a, with the second and fourth input devices 100b, 100d being maintained for use in controlling the operation of the second and fourth valves 208b, 208d, respectively. In such instance, the operator may instruct the controller 202 to reassign the relevant input devices 100a, 100c so that each valve 208a, 208c is matched to the desired input device. The controller 202 may then adjust the input device assignments stored within its memory 206 for the various valves, as necessary, to match the operator-selected preferences” paragraph [0046]); 
wherein each of the plurality of status displays includes a plurality of lights arranged in a pattern representative of an arrangement of the valves, and wherein the controller is configured to control each status display to illuminate a light among the plurality of lights in the associated status display that represents the valve to which the associated control selector is currently assigned (“The controller may also be configured to transmit a control signal to each input device that causes the light source of each input device to produce colored light, wherein a specific color of the colored light produced by the light source of each input device provides a visual indicator of the input device assignment for each of the valves” paragraph [0008]); 
wherein each of the plurality of status displays includes a display screen, and wherein the controller is configured to control each status display to display a graphical indication that represents the valve to which the associated control selector is currently assigned (“the controller 202 may, in one embodiment, be communicatively coupled to a display device 212. (e.g., mounted within the operator's cab 18) that may be configured to display the assignment data for each valve 208a, 208b, 208c 208d. In such an embodiment, the operator may navigate through a user interface presented on the display device 212 to allow the color and input device assignment date for the valves 208a, 208b, 208c 208d to be displayed on the device 212” paragraph [0049]); and
a user interface, wherein the controller is configured to configurably reassign the first control selector to the second valve and the second control selector to the first valve in response to user input directed to the user interface (“in one embodiment, the display device 212 may include a touch screen for providing operator inputs. As such, the operator may provide inputs for adjusting the color and/or input device assignments for the valves 208a, 208b, 208c 208d by simply touching the display device 212” paragraph [0049]).

In view of Silber’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the controller is further configured to configurably reassign the first control selector to the second valve and the second control selector to the first valve in response to user input and thereafter control the valve for the second gas cooktop burner in response to user input directed to the first control selector and control the first valve in response to user input directed to the second control selector; 
wherein each of the plurality of status displays includes a plurality of lights arranged in a pattern representative of an arrangement of the valves, and wherein the controller is configured to control each status display to illuminate a light among the plurality of lights in the associated status display that represents the valve to which the associated control selector is currently assigned; 
wherein each of the plurality of status displays includes a display screen, and wherein the controller is configured to control each status display to display a graphical indication that represents the valve to which the associated control selector is currently assigned; and
a user interface, wherein the controller is configured to configurably reassign the first control selector to the second valve and the second control selector to the first valve in response to user input directed to the user interface as is taught in Silber, in the system disclosed by Lee.
One would have been motivated to include:
wherein the controller is further configured to configurably reassign the first control selector to the second valve and the second control selector to the first valve in response to user input and thereafter control the valve for the second gas cooktop burner in response to user input directed to the first control selector and control the first valve in response to user input directed to the second control selector; 
wherein each of the plurality of status displays includes a plurality of lights arranged in a pattern representative of an arrangement of the valves, and wherein the controller is configured to control each status display to illuminate a light among the plurality of lights in the associated status display that represents the valve to which the associated control selector is currently assigned; 
wherein each of the plurality of status displays includes a display screen, and wherein the controller is configured to control each status display to display a graphical indication that represents the valve to which the associated control selector is currently assigned; and
a user interface, wherein the controller is configured to configurably reassign the first control selector to the second valve and the second control selector to the first valve in response to user input directed to the user interface because Silber states “Unfortunately, in many instances, the pre-assigned control functionality for a given input device may not be desirable in light of a particular operator's preferences and/or expectations” (paragraph [0003]). Therefore, including the functions of Silber will improve user experience by enabling a more preferable control selector arrangement.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Silber, and further in view of Leung (US 20100200565 A1), hereinafter Leung.

Regarding claims 10 and 11, Lee, as modified by Silber, discloses the system of claim 6 wherein at least one control selector is assigned to control a specified digital gas valve (By the modification of Silber). 

Lee, as modified by Silber, does not disclose: 
wherein the said user interface is operable to assign at least one of the plurality of control selectors to a plurality of the digital gas valves and wherein the controller accepts an input from the at least one of the control selectors representative of a valve position and provides a plurality of outputs to the plurality of digital gas valves corresponding to the valve position; or 
wherein a single control selector is assigned to control a plurality of digital gas valves.

However, Leung teaches:
wherein the user interface is operable to assign at least one of the plurality of control selectors to a plurality of the burners and wherein the controller accepts an input from the at least one of the control selectors representative of an intensity and provides a plurality of outputs to the plurality of burners corresponding to the intensity; and
wherein a single control selector is assigned to control a plurality of burners (“The exemplary embodiments provide for the simultaneous control of two or more heating elements as a unit (e.g. the two or more heating elements are effectively operated or controlled as a single heating element) using a single control... While each of the first and second heating elements 112, 113 may be individually operated through their respective control knobs 101, 102, providing a substantially uniform heat gradient across the griddle 200 may prove difficult through individual or separate control of the first and second heating elements 112, 113. In accordance with the exemplary embodiments, the controls for the first and second heating elements 112, 113 may be configured for selectively simultaneously controlling heating elements 112, 113 as a unit using a single control so that a substantially uniform heat gradient is easily applied across the cooking surface of the griddle 200” paragraph [0013]).

    PNG
    media_image5.png
    728
    468
    media_image5.png
    Greyscale

In view of Leung’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the user interface is operable to assign at least one of the plurality of control selectors to a plurality of the burners and wherein the controller accepts an input from the at least one of the control selectors representative of an intensity and provides a plurality of outputs to the plurality of burners corresponding to the intensity; and
wherein a single control selector is assigned to control a plurality of burners as is taught in Leung, in the system as presently modified.
One would have been motivated to include:
wherein the user interface is operable to assign at least one of the plurality of control selectors to a plurality of the burners and wherein the controller accepts an input from the at least one of the control selectors representative of an intensity and provides a plurality of outputs to the plurality of burners corresponding to the intensity; and
wherein a single control selector is assigned to control a plurality of burners because Leung states that this feature allows a desirable heating characteristic for a griddle. Therefore, including this feature will expand the system’s cooking capabilities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Staebler (US 20020190057 A1) “To operate the left rear burner designated by indicia 28, the user may actuate a switch 32 by touching the left indicia 28” paragraph [0021]

    PNG
    media_image6.png
    582
    596
    media_image6.png
    Greyscale

Alexander (US 20170292712 A1) “a user can first operate an on-off button 50 for activating/deactivating the user interface 20 or the appliance generally 10, or even for activating/deactivating a particular heating element, and can then select the particular heating element he wishes to control via the buttons 52 (shown as 52a, 52b, 52c). A similar operation can be done for operating the oven cavity 13 via oven buttons 56 (shown as 56a, 56b, 56c, 56d). A user can slide a finger 34 in a linear motion 35 (up/down) or circular motion (clockwise or counterclockwise) along the touch sensor array 32 (as appropriate) to provide an input to the touch sensor controller 22. The input can provide a magnitude or level setting to the controller 22” paragraph [0032]

    PNG
    media_image7.png
    667
    480
    media_image7.png
    Greyscale


Woytowitz (US 20200245574 A1) “In some embodiments, a user can reassign the association of valve transceiver unit 256 by repeating the assignment procedure” paragraph [0108]
Burnier (US 20200392700 A1) “the setting button 5 is configured to modify the connections between the control valves 2 and the controllers 3 so as to assign multiple control valves 2 to a single controller 3” paragraph [0090]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762